Title: Orders, 8 January 1756
From: Washington, George
To: 



Tweed.
Winchester: Thursday, January 8th 1756.

All the Officers in town to attend Lieutenant Colonel Stephens immediately at Lemon’s House. As soon as the Congress is over, three of the youngest Subalterns, and Sergeant Waters, are to go immediately in pursuit of the two Deserters, who made their escape last night; and to use their utmost endeavours to apprehend them.
Three days provision to be delivered to the Troops to-morrow, at twelve o’clock.
